481 F. Supp. 2d 482 (2007)
Henry B. WILLIAMS, Plaintiff,
v.
Jo Anne BARNHART, Commissioner of Social Security, Defendant.
C.A. No. 4:99-3694-PMD.
United States District Court, D. South Carolina, Charleston Division.
February 2, 2007.
Robertson H. Wendt, Jr., Charleston, SC, for Plaintiff.

ORDER
DUFFY, District Judge.
On June 23, 2006, Plaintiff Henry Williams' Attorney, Robertson H. Wendt, Jr. ("Attorney") filed a petition for attorney's fees pursuant to 42 U.S.C. § 406(b). In an Order filed January 16, 2007, this court found that this petition, which was filed over five years after this court's judgment remanding the case and over three years after Attorney received notice of the *483 amount of benefits awarded by the Commission, was untimely under any possible standard. For this reason, the court denied Attorney's petition. This matter is now before the court on Attorney's Motion to Alter of Amend the Order pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.
A Rule 59(e) motion to alter or amend a judgment may be granted for three reasons: 1) to accommodate an intervening change in controlling law; 2) to account for new evidence not available at trial; or 3) to correct a clear error of law or a manifest injustice. Pacific Ins. Co. v. American Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.1998). In the case sub judice, there has been no intervening change in controlling law, nor is there any new evidence presented. Thus, if relief is available, it must be to correct a clear error of law or to prevent manifest injustice.
In his Motion, Attorney does not contest this court's finding that his petition for fees was untimely and that the untimeliness was unreasonable; rather, Attorney asks the court to "issue an interim rule or order to clarify the procedure for the filing of Social Security fee petitions under 42 U.S.C. § 406(b)." [Mot. To Alter or Amend at 4.] The court finds that this Motion does not request relief appropriate for a Rule 59(e) Motion to Alter or Amend. Attorney offers no appropriate grounds for reconsideration of the denial of his petition for attorney's fees. For this reason, Attorney's Motion is DENIED.
AND IT IS SO ORDERED.